                                                    Notice Recipients
District/Off: 0970−2                           User: giffords                   Date Created: 9/10/2019
Case: 2:19−bk−11453−MCW                        Form ID: ntcdef                  Total: 4


Recipients of Notice of Electronic Filing:
tr          ROGER W. BROWN                 rogerbrowntrustee@live.com
aty         BENJAMIN ALLEN SKINNER                  notices@taylorskinner.com
                                                                                                          TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          JEFFREY DOUGLAS HUNT            1757 EAST HALE STREET    MESA, AZ 85203−3914
jdb         MINDY JANE HUNT           1757 EAST HALE STREET     MESA, AZ 85203−3914
                                                                                                          TOTAL: 2




     Case 2:19-bk-11453-MCW Doc 3-1 Filed 09/10/19 Entered 09/10/19 10:59:48                                   Desc
                  Ntc Incmplete/Deficient Filing: Notice Recipients Page 1 of 1
